Mr. Justice Sheldon delivered the opinion of the Court: This was an action on the case, to recover damages for an injury received by the plaintiff below, while passing along on the passenger platform at Chapin station on the defendant’s road, towards the depot buildings for the purpose of ascertaining the time of departure of a certain train. While so passing along, plaintiff was struck and injured by a piece of timber thrown from a box car standing on the track beside the platform, which car the employees of the company were at the time unloading. Appellant,¡the defendant below, against whom judgment was recovered, assigns for error the giving of two of the plaintiff’s instructions, and the refusal of one asked by defendant; and that the verdict is not sustained by the evidence. We have examined the evidence, and -are satisfied that it sustains the verdict. We perceive no substantial" error in the instructions given for plaintiff. The refused one asked by defendant was essentially embraced in others which were given for him. The law governing the case was given to the jury with substantial correctness. Perceiving no error in the record, the judgment is affirmed. Judgment affirmed.